Citation Nr: 0008416	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1968 through 
October 1970.  He also indicated having a period of service 
in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a February 1998 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in St. Louis, Missouri 
(hereinafter "RO").  


FINDINGS OF FACT

1.  The veteran is currently employed and such employment is 
not shown to be marginal.

2.  The veteran is not shown to be unable to secure and 
follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent.  


CONCLUSION OF LAW

The eligibility criteria for nonservice-connected pension 
benefits have not been met. 38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.3, 3.340, 3.342, 4.16, 4.17 (1999); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to pension benefits on the 
basis of his inability to work due to nonservice-connected 
disabilities.  A veteran seeking a nonservice-connected 
pension must demonstrate permanent and total disability.  
38 C.F.R. § 3.342.  When the percentage requirements of 
38 C.F.R. § 4.16 are met, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17.  

On his pension claim form, filed in December 1997, the 
veteran indicated that he was a self-employed "truck driver 
when work was available," and that he had last worked in 
September 1997.  VA outpatient treatment records dated June 
1998, note the veteran's report that he had "been 
consistently working more and is more active and socially 
involved." VA outpatient treatment records dated July 1998, 
note the veteran's report that he "[i]s back to driving 
trucks over the road and enjoying his work and social life."  

Because the veteran is currently employed and was unemployed 
for at most nine months, and there is no evidence that his 
current employment does not constitute a substantially 
gainful employment as defined by the United States Court of 
Appeals for Veterans Claims in Faust v. West, No. 98-100 
(U.S. Vet.App. Feb. 15, 2000) or is marginal employment as 
defined at 38 C.F.R. § 4.17(a), he does not meet the legal 
criteria governing basic eligibility for pension benefits.  
According to these criteria, as the veteran is currently 
working, there is no basis in law on which to grant the 
benefit sought.  As the disposition of this claim is based on 
the law and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 
- 2 -


- 3 -


